                                                                                 Case 4:19-cv-00303-YGR Document 78 Filed 05/29/20 Page 1 of 3



                                                                          1   RUSSELL S. ROECA (State Bar # 97297)
                                                                              rsr@rhm.legal
                                                                          2   KYLE MONTES DE OCA (State Bar # 280114)
                                                                              kmo@rhm.legal
                                                                          3   AUDREY TAM (State Bar # 305437)
                                                                              ast@rhm.legal
                                                                          4   ROECA HAAS MONTES DE OCA LLP
                                                                              48 Gold Street
                                                                          5   San Francisco, CA 94133
                                                                              Telephone: (415) 352-0980
                                                                          6   Facsimile: (415) 352-0988

                                                                          7   Attorneys for Defendants
                                                                              RONALD J. COOK and WILLOUGHBY STUART
                                                                          8   BENING & COOK (erroneously sued as Law Firm of
                                                                              Willoughby Stuart)
                                                                          9
                                                                              JOHN F. BRADLEY, JR.. (State Bar # 166153)
                                                                         10   john@jfbatlaw.com
                                                                              Attorney at Law
                                                                         11   28 North First Street, Suite 400
                                                                              San Jose, CA 95113-1210
                               48 Gold Street, San Francisco, CA 94133




                                                                         12   Telephone: 408-998-2000
Roeca Haas Montes De Oca LLP




                                                                              Facsimile: 408-998-2111
                                   415.352.0980 Fax 415.352.0988




                                                                         13
                                                                              Attorney for Defendants
                                                                         14   TRUSTORS SECURITY DEED SERVICE, HOUSING
                                                                              GROUP FUND CORPORATION, CDMS GROUP, INC.,
                                                                         15   WELLPOINT ASSET RECOVERY, LLC, and IN PRO
                                                                              SE
                                                                         16
                                                                              TODD A. ROBERTS (State Bar # 129722)
                                                                         17   todd.roberts@rmkb.com
                                                                              ROPERS, MAJESKI, KOHN & BENTLEY
                                                                         18   1001 Marshall Street, Suite 500
                                                                              Redwood City, CA 94063-2052
                                                                         19   Telephone: (650) 364-8200
                                                                              Facsimile: (650) 780-1701
                                                                         20
                                                                              Attorneys for Defendant
                                                                         21   ROPERS, MAJESKI, KOHN & BENTLEY

                                                                         22                         IN THE UNITED STATES DISTRICT COURT
                                                                         23
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                         24
                                                                                                               OAKLAND DIVISION
                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                              4819-1635-9868.1
                                                                                                 [PROPOSED] JUDGMENT AND CERTIFICATION OF JUDGMENT
                                                                                                                Case No. 4:19-cv-00303-YGR
                                                                                Case 4:19-cv-00303-YGR Document 78 Filed 05/29/20 Page 2 of 3



                                                                          1   ABDUL-JALIL al-HAKIM,                                Case No. 4:19-cv-00303-YGR

                                                                          2             Plaintiff,                                 Hon. Yvonne Gonzalez Rogers

                                                                          3                                                        [PROPOSED] JUDGMENT IN FAVOR OF
                                                                                  vs.                                              DEFENDANTS STEPHAN BARBER;
                                                                          4                                                        RONALD J. COOK; WILLOUGHBY
                                                                               WELLPOINT ASSET RECOVERY,                           STUART BENING & COOK; JOHN
                                                                          5    LLC, (WELLPOINT); CALIFORNIA                        BRADLEY; AND ROPERS, MAJESKI,
                                                                               STATE AUTOMOBILE ASSOCIATION                        KOHN & BENTLEY PURSUANT TO
                                                                          6    INTER-INSURANCE BUREAU, ET AL.                      ORDER GRANTING MOTION TO
                                                                               (CSAA); KENNETH C. GEORGE;                          DISMISS WITH PREJUDICE;
                                                                          7    STEPHEN BARBER; LAW FIRM OF                         CERTIFICATION OF JUDGMENT
                                                                               ROPERS, MAJESKI, RONALD J.
                                                                          8    COOK, AND LAW FIRM OF                               Complaint Filed:    January 17, 2019
                                                                               WILLOUGHBY STUART; HOUSING                          Trial Date:         None Set
                                                                          9    GROUP FUND CORPORATION;
                                                                               TRUSTORS SECURITY DEED
                                                                         10    SERVICE; SCHOOL TRUST #1321;
                                                                               SUNKIST TRUST #7633; EURISKO
                                                                         11    DEVELOPMENT SOLUTIONS LLC;
                                                                               JOHN BRADLEY JR.; DENNIS LANNI;
                                                                               DEANNA MONTGOMERY; COLIN
                               48 Gold Street, San Francisco, CA 94133




                                                                         12
Roeca Haas Montes De Oca LLP




                                                                               HAMMETT, KEN MADHVANI;
                                   415.352.0980 Fax 415.352.0988




                                                                         13    CAMERON HAMMETT; LANETTE
                                                                               HAMMETT; LANNY HAMMETT;
                                                                         14    BROOKE HAMMETT; and DOES 1
                                                                               through 100, inclusive,
                                                                         15
                                                                                        Defendants.
                                                                         16

                                                                         17             On March 3, 2020, the Court entered an Order granting Defendants STEPHAN BARBER;

                                                                         18   RONALD J. COOK; WILLOUGHBY BENING STUART & COOK (formerly known as

                                                                         19   Willoughby, Stuart & Bening and erroneously sued as Law Firm of Willoughby Stuart); JOHN

                                                                         20   BRADLEY, JR. (erroneously sued as the Law Firm of John Bradley, Jr.); and ROPERS,

                                                                         21   MAJESKI, KOHN & BENTLEY’s (hereinafter referred to collectively as “Defendants”) motions

                                                                         22   to dismiss (Docket Nos. 35, 37, and 48) in response to Plaintiff Abdul-Jalil al-Hakim’s

                                                                         23   (“Plaintiff”) complaint. (Docket No. 71)

                                                                         24             Plaintiff’s complaint failed to state a claim upon which relief may be granted against

                                                                         25   Defendants. Plaintiff failed to plead sufficient facts to state a claim against Defendants and failed

                                                                         26   to demonstrate an ability to plead such facts on further amendment. The Court determined that the

                                                                         27   allegations regarding Defendants specifically concern communications made in connection with

                                                                         28   the state court proceedings, and thus, the litigation privilege applied and amendment would be
                                                                              4819-1635-9868.1                                    1
                                                                                                     [PROPOSED] JUDGMENT AND CERTIFICATION OF JUDGMENT
                                                                                                                    Case No. 4:19-cv-00303-YGR
                                                                                 Case 4:19-cv-00303-YGR Document 78 Filed 05/29/20 Page 3 of 3



                                                                          1   futile. (Docket No. 71, p. 9: 1-11.) Accordingly, Defendants were DISMISSED WITH

                                                                          2   PREJUDICE from this action.

                                                                          3            The Court concludes that its dismissal of Defendants from the action is final, and that

                                                                          4   balancing all the factors to be considered, there is no just reason for delaying the entry of final

                                                                          5   judgment with respect to these Defendants, and that final judgment should be so entered pursuant

                                                                          6   to Federal Rule of Civil Procedure 54(b).

                                                                          7            IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff Abdul-

                                                                          8   Jalil al-Hakim take nothing from Defendants STEPHAN BARBER; RONALD J. COOK;

                                                                          9   WILLOUGHBY BENING STUART & COOK; JOHN BRADLEY, JR.; and ROPERS,

                                                                         10   MAJESKI, KOHN & BENTLEY, who may seek to recover their costs of suit pursuant to Federal

                                                                         11   Rule of Civil Procedure 54(d)(1) and as permitted by applicable law.
                               48 Gold Street, San Francisco, CA 94133




                                                                         12            This judgment is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Roeca Haas Montes De Oca LLP

                                   415.352.0980 Fax 415.352.0988




                                                                         13   Rules of Civil Procedure.

                                                                         14            IT IS SO ORDERED.

                                                                         15

                                                                         16   Dated:      May 29, 2020
                                                                                                                             THE HONORABLE YVONNE GONZALEZ ROGERS
                                                                         17                                                  United States District Court Judge
                                                                         18

                                                                         19

                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                              4819-1635-9868.1                                   2
                                                                                                  [PROPOSED] JUDGMENT AND CERTIFICATION OF JUDGMENT
                                                                                                                 Case No. 4:19-cv-00303-YGR
